Per Curiam.

Memorandum The landlord shows compliance with the condition contained in,the certificate issued to him under subdivision (b) of section 6 of the Rent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13918). Subdivision (a) of section 6, on which the tenant bases his appeal, has no application where a certificate is issued under subdivision (b) of section 6.
The final order and order denying motion to set aside final order should be affirmed, with $25 costs.
Hammer, Shientag and Eder, JJ., concur.
Orders affirmed.